SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 15May 2014  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits ﻿ 15 May 2014 ANNUAL GENERAL MEETING OF LLOYDS BANKING GROUP PLC Following the annual general meeting held today at the Edinburgh International Conference Centre in Scotland, Lloyds Banking Group plc announces that all the resolutions put to shareholders were passed by the requisite majorities. Resolution 21 being passed by a majority of at least 66% as over 50% of the total shares were represented at the annual general meeting. Resolutions 22 to 27 (inclusive) were passed as special resolutions. The results of the polls are as follows: Resolution Votes For % of Votes Cast Votes Against % of Votes Cast Total Votes Validly Cast Total Votes as a % of the Relevant Shares in Issue Votes Withheld 1 Receive the report and accounts 70.61% 2 Election of Mr J Colombás 70.64% 3 Election of Mr D D J John 70.64% 4 Re-election of Lord Blackwell 70.65% 5 Re-election of Mr M G Culmer 70.65% 6 Re-election of Ms C J Fairbairn 70.41% 7 Re-election of Ms A M Frew 70.65% 8 Re-election of Mr A Horta-Osório 70.65% 9 Re-election of Mr N L Luff 70.64% 10 Re-election of Mr D L Roberts This resolution was withdrawn. 11 Re-election of Mr A Watson 70.65% 12 Re-election of Ms S V Weller 70.65% 13 Re-appointment of the auditors 70.38% 14 Authority to set the remuneration of the auditors 70.65% 15 Authority to make political donations or to incur political expenditure 70.64% 16 Directors' authority to allot shares 69.95% 17 Directors' authority to allot Regulatory Capital Convertible Instruments 68.92% 18 Authority to introduce a Scrip Dividend Programme 70.65% 19 Approval of the Directors' Remuneration Policy 69.02% 20 Approval of Directors' Remuneration Implementation Report 70.31% 21 Approval of Directors' Remuneration Policy - variable component for Code Staff 70.60% 22 Amendments to the articles of association 70.63% 23 Limited disapplication of pre-emption rights (ordinary shares) 70.32% 24 Limited disapplication of pre-emption rights (Regulatory Capital Convertible Instruments) 69.28% 25 Authority to purchase own ordinary shares 70.65% 26 Authority to purchase own preference shares 70.60% 27 Notice period for general meetings 70.65% 28 Approval of the Related Party and Class 1 Transaction 45.41% On 13 May 2014 there were 71,373,735,357 relevant shares in issue. 271 shareholders or persons representing shareholders attended the meeting. Shareholders are entitled to one vote per share. Votes withheld are not votes and, therefore, have not been counted in the calculation of the proportion of votes for and against a resolution. In accordance with the UK Listing Authority's Listing Rules, copies of the resolutions will be submitted to the National Storage Mechanism and will shortly be available for inspection at www.morningstar.co.uk/uk/nsm Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Charles King Name:Charles King Title:Investor Relations Director Date:15May2014
